DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. This action is responsive to the communication filed on March 30, 2020. At this time, claims 1-20 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 4 is objected to because of the following informalities: As to claim 4, the claim recites the word “ if”. It is not clear that the statement after is part of the claim.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-9 and 10-14 are rejected under 35 U.S.C 102(a)(1)/102(a)(2) as being anticipated over Rouhani WO 2019014487 (IDS submitted, 07/27/2021) 

1. Rouhani discloses a method (see abstract; training, based at least on training data, a defender machine learning model to enable the defender machine learning model to identify malicious input samples.) comprising: providing a candidate artificial intelligence model that has been trained; (See [0004];  training, based at least on training data, a first defender machine learning model to enable the first defender machine learning model to identify malicious input samples; and deploying, at a target machine learning model, the trained first defender machine learning model) coupling the candidate artificial intelligence model between a first artificial intelligence and a second artificial intelligence; (See [0004]; the trained first defender machine learning model being coupled with the target machine learning model to at least determine whether an input sample received at the target machine learning model is a malicious input sample and/or a legitimate input sample.)
inputting a first set of data into the first artificial intelligence; (See [0004]; training, based at least on training data, a first defender machine learning model to enable the first defender machine learning model to identify malicious input samples) generating a first logit from the first artificial intelligence; (See [0009]; In some variations, the training data may include a plurality of legitimate input samples. The first defender machine learning model may be trained to learn a probability density function of plurality of legitimate input samples. )
inputting the first logit into the candidate artificial intelligence model; (See [0028]; a defender machine learning model may be deployed at an input layer of a target machine learning model. A defender machine learning model deployed at the input layer of a target machine learning model may be configured to determine, prior to any processing by the target machine learning model, whether an input sample is a malicious input sample or a legitimate input sample) outputting a second logit from the candidate artificial intelligence model that is representative of a classification classified by candidate artificial intelligence model; (See [0031]; the machine learning model 100 may be trained to perform a classification task, for example, by assigning an input image 110 to one or more categories.)
inputting the second logit into the second artificial intelligence; (See [0013]; a defender machine learning model may be deployed at every layer of the target machine learning model.)
and determining, via the second artificial intelligence, whether the candidate artificial intelligence model includes a Trojan from when it was trained based on the classification as classified by the candidate artificial intelligence model. (See [0005]; The first output may be aggregated with a second output from a trained second defender machine learning model deployed at the target machine learning model. The second output may indicate whether the input sample is determined to be a malicious input sample and/or a legitimate input sample by the trained second defender machine learning. The first output and the second output may be aggregated to generate a metric indicative of a legitimacy of an output inference generated by the target machine learning model processing the input sample.)2. Rouhani discloses the method step 1, further comprising: generating a Trojan trigger;(See [0036]; the malicious input sample 240 may also be generated by adding perturbations (e.g., noise and/or the like) to the legitimate input sample 230. ) inputting the Trojan trigger into the first set of data in the first artificial intelligence; (See [0034]; For example, in a discriminatory attack, the target machine learning model may be given malicious input samples having perturbations that may cause the target machine learning model to generate erroneous output inferences. See also [0028]; A defender machine learning model deployed at an intermediate layer of the target machine learning model may be configured to determine, based at least on a latent response observed at the intermediate layer, whether an input sample triggering the latent response is a malicious input sample or a legitimate input sample.)
generating a subsequent logit output from the first artificial intelligence based on the Trojan trigger in the first set of data and feeding the subsequent logit to the candidate artificial intelligence model. (See [0030 ]; The defender machine learning model may be further configured to identify the input sample as a malicious input sample if the probability of the input sample and/or the corresponding latent response fails to exceed a threshold value. See also [0013]; a defender machine learning model may be deployed at every layer of the target machine learning model.)3. Rouhani discloses the method of claim 2, further comprising:
comparing, in the second artificial intelligence, the output of the candidate artificial intelligence model based on the first set of data with the output of the candidate artificial intelligence model based on the first set of data having the Trojan trigger; (See [0054])
determining, based on a probability determination from the second artificial intelligence, whether the candidate artificial intelligence model includes the Trojan from when the candidate artificial intelligence was trained based on the comparison between the output of the candidate artificial intelligence model from the first set of data and the output of the candidate artificial intelligence model from the first set of data having the Trojan trigger. (See [0054] ) 
5. Rouhani discloses the method of claim 3, wherein the step of determining is accomplished by comparing a change of the second logit before and after having added the Trojan trigger to the first set of data. (See [0043] ) 8. Rouhani discloses the method off claim 1, further comprising: determining, in the second artificial intelligence operating as a discriminator, whether the second logit from the candidate artificial intelligence model is a true representation or a false representation of the first logit. (See [0005] and [0060])9. Rouhani discloses the method of claim 8, further comprising: determining, in the discriminator, whether the candidate artificial intelligence model correctly classified an object based on perturbations in the first logit. (See [0005] and [0060]) 10. Rouhani discloses the method of claim 8, further comprising: generating perturbations in the first set of data input into the first artificial intelligence to create a perturbed first set of data; (See [0035 ])
transmitting the original first set of data to the candidate artificial intelligence model; (See [0035]) 
transmitting the perturbed first set of data to the candidate artificial intelligence model; (See [0035 ]) 
generating, via the candidate artificial intelligence model, a first classification based on the original first data and a second classification based on the perturbed first data; (See [0035 ]) 
comparing in the discriminator the classification based on the original first data and the first and second classification based on the perturbed first data; (See [0049]) determining whether the Trojan exists in the candidate artificial intelligence model based on whether the first classification of the original first data and the second classification of the perturbed first data are similar or different. (See [0046] and [0060])11. Rouhani discloses the method of claim 10, further comprising: repetitively generating additional perturbations in at least one of the first set of data and the perturbed first set of data; ( see [0035] and [0055])
repetitively generating, via the candidate artificial intelligence model, classifications based on the at least one of the first set of data and the perturbed first set of data. ( see [0035-0036])12. Rouhani discloses the method of claim 11, further comprising: repetitively generating additional perturbations in both the original first set of data and the perturbed first set of data; (See [0035] and [0055])
repetitively generating, via the candidate artificial intelligence model, classifications based on both of the first set of data and the perturbed first set of data. (See [0035-0036] )13. Rouhani discloses  the method of claim 10, further comprising: wherein the first set of data is a first image input into the first artificial intelligence;(See [0031] ) wherein the perturbations are formed by generating noise from a random noise generator connected to the first artificial intelligence; (See [0035] )   combining the noise with the first image; (See [0035] )  transmitting the first image and noise to the candidate artificial intelligence model; (See [0035-0036 ])  and outputting a classification of the first image and noise from the candidate artificial intelligence. (See [0035] )   14. Rouhani discloses the method of claim 13, further comprising: triggering a Trojan implanted in the candidate artificial intelligence model to misclassify an object in the first image based on the random noise combined with the first image; (See [0041])
and detecting the misclassification of the object in the first image via the second artificial intelligence operating as a discriminator connected with the candidate artificial intelligence. (See [0060])                    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Rouhani WO 2019014487 (IDS submitted, 07/27/2021) in view of Achin US pat. No 20170243140 (IDS submitted, 07/27/2021).       

4. Rouhani discloses the method of claim 3, further comprising: wherein if the second artificial intelligence determines that the candidate artificial intelligence model has the Trojan,(See [0046]  ) [[then discarding the candidate artificial intelligence model;]] 
and wherein if the second artificial intelligence determine that the candidate artificial intelligence model does not have the Trojan, [[then deploying the candidate artificial intelligence model in a subsequent system.]]
Rouhani does not appear to explicitly disclose then discarding the candidate artificial intelligence model; then deploying the candidate artificial intelligence model in a subsequent system. 
However, Achin discloses then discarding the candidate artificial intelligence model; (See [0105] and [0031] ) then deploying the candidate artificial intelligence model in a subsequent system. (See [0105] and [0031]) 
Rouhani and Achin are analogous art because they are from the same field of endeavor which is predictive model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rouhani with the teaching of Achin to include the connection because it would have allowed to analyze the behavior of the candidate model.  

16. Rouhani discloses the method of claim 1, further comprising: determining that the candidate artificial intelligence model contains the Trojan; (See [0005])
and testing the second candidate artificial intelligence model to determine whether the second candidate artificial intelligence model contains a second Trojan in a similar manner to that of the candidate artificial intelligence model. (See [0005])   
Rouhani does not disclose disconnecting the candidate artificial intelligence model from the first artificial intelligence and the second artificial intelligence; 
discarding the candidate artificial intelligence model; 
connecting a second candidate artificial intelligence model to the first artificial intelligence and the second artificial intelligence; 
However, Achin discloses disconnecting the candidate artificial intelligence model from the first artificial intelligence and the second artificial intelligence; (See [0071])
discarding the candidate artificial intelligence model; (See [0105])
connecting a second candidate artificial intelligence model to the first artificial intelligence and the second artificial intelligence; (See [ 0071])
Rouhani and Achin are analogous art because they are from the same field of endeavor which is predictive model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rouhani with the teaching of Achin to include the connection because it would have allowed to analyze the behavior of the candidate model.  

Claims 6-7 are rejected under 35 U.S.C 103 as being unpatentable over Rouhani WO 2019014487 (IDS submitted, 07/27/2021) in view of Gupta, NPL Document “Feedback GAN (FBGAN) For DNA: A novel Feedback- Loop Architecture for Optimizing Protein function “. 

6. Rouhani does not disclose the method of claim 1, further comprising: 
feeding, via a first feedback loop, the first logit back to the first artificial intelligence; feeding, via a second feedback loop, the second logic output from the candidate artificial intelligence model back to the first artificial intelligence. 
However, Gupta discloses feeding, via a first feedback loop, the first logit back to the first artificial intelligence; feeding, via a second feedback loop, the second logic output from the candidate artificial intelligence model back to the first artificial intelligence. (Page 3, section 2.2)
Rouhani and Gupta are analogous art because they are from the same field of endeavor which is artificial intelligence. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rouhani with the teaching of Gupta to include the feedback loop because it would have been used to improve the detection system.7. Rouhani does not disclose the method of claim 6, further comprising: generating subsequent sets of data with Trojan triggers added to the first and second logits that have been fed back to the first artificial intelligence. 
However, Gupta discloses generating subsequent sets of data with Trojan triggers added to the first and second logits that have been fed back to the first artificial intelligence. (Page 3, section 2.2)
Rouhani and Gupta are analogous art because they are from the same field of endeavor which is artificial intelligence. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rouhani with the teaching of Gupta to include the feedback loop because it would have been used to improve the detection system. 

Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Rouhani WO 2019014487 (IDS submitted, 07/27/2021) in view of Baidu, US pat.No 20190130903 (IDS submitted, 07/27/2021). 

15. Rouhani does not disclose the method of claim 10, further comprising: wherein the first set of data is a sound signature input into the first artificial intelligence; 
wherein the perturbations are formed by generating noise from a random noise generator connected to the first artificial intelligence; combining the noise with the sound signature transmitting the sound signature and noise to the candidate artificial intelligence model; outputting a classification of the sound signature and noise from the candidate artificial intelligence model. 
However, Baidu discloses wherein the first set of data is a sound signature input into the first artificial intelligence; (See [0033])
wherein the perturbations are formed by generating noise from a random noise generator connected to the first artificial intelligence; (See [0033])
combining the noise with the sound signature transmitting the sound signature and noise to the candidate artificial intelligence model; (See [0030]) 
outputting a classification of the sound signature and noise from the candidate artificial intelligence model. (See [0030]) 
Rouhani and Baidu are analogous art because they are from the same field of endeavor which is expert system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rouhani with the teaching of Baidu to include the sound input because it would have allowed to prevent unauthorized user.                                                                  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BAIJAL, US20200394451, title “ Selecting artificial intelligence model based on input data”
Büttner, US20220067588, title “ Transforming a trained artificial intelligence model into a trustworthy artificial intelligence model. “
Carvalho, US11132444, title “ Using gradients to detect backdoors in neural networks” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Date: 5/31/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438